57109: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 57109


Short Caption:CONNER (CHARLES) VS. STATE (DEATH PENALTY)Classification:Criminal Appeal - Death Penalty - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - 07C235833Case Status:Rehearing Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:02/05/2014 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:02/05/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantCharles Reese ConnerHoward Brooks
							(Clark County Public Defender)
						Christy L. Craig
							(Clark County Public Defender)
						


RespondentThe State of NevadaNancy A. Becker
							(Clark County District Attorney)
						Catherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						



14-20934: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/04/2010Filing FeeFiling Fee Waived - Criminal.


11/04/2010Notice of Appeal DocumentsFiled Notice of Appeal. Documents submitted by district court clerk pursuant to SCR 250 6(a).10-28930




11/15/2010Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. CONNER - C23583310-29803




11/29/2010Record on Appeal DocumentsFiled Record on Appeal.  Volumes 1-18. (Via FTP).10-30790




12/01/2010Notice of Appeal DocumentsFiled Documents from District Court Clerk. Twenty (20) confidential documents [including the sealed Presentence Investigation (PSI) Report].


02/07/2011MotionFiled Appellant's Motion for Extension of 60 Days to File Opening Brief in this Appeal of Death Penalty Case.11-03851




02/09/2011Order/ProceduralFiled Order Granting Motion for extension of time.  Opening brief due April 8, 2011.11-04159




04/08/2011MotionFiled Motion to Extend Time. Appellant's Second Motion for Extension of Time to File Opening Brief in this Death Penalty Case.11-10482




04/14/2011Order/ProceduralFiled Order Granting Motion for extension of time to file the Opening Brief and Appendix.  Due May 23, 2011.11-11239




05/23/2011MotionFiled Appellant's Third Motion for Extension of Time to File Opening Brief in this Appeal of Death Penalty Case.11-15106




05/27/2011Order/ProceduralFiled Order Granting Motion.  Opening Brief due:  June 22, 2011.11-15700




06/20/2011MotionFiled Motion for Fourth Extension of Time to File Opening Brief.11-18305




06/24/2011Order/ProceduralFiled Order Granting Motion.  Opening Brief due:  July 22, 2011.11-18848




07/22/2011MotionFiled Motion for Extension of Time To File Opening Brief in Death Penalty Case.11-22154




07/28/2011Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief due: August 22, 2011.11-22782




08/18/2011MotionFiled Appellant's Motion for Leave to File Opening Brief in Excess of Thirty (30) Pages.11-25220




08/18/2011BriefReceived Opening Brief (via E-Flex).  (FILED PER ORDER 08/22/2011).


08/18/2011AppendixFiled Appendix to Opening Brief -Appellant's Appendix Vol A.11-25221




08/18/2011AppendixFiled Appendix to Opening Brief -Appendix Vol B.11-25222




08/22/2011Order/ProceduralFiled Order.  We take no action on appellant's motion as it is unnecessary and direct the clerk of this court to file appellant's opening brief received on August 18, 2011.  Answering Brief due:  60 days.11-25336




08/22/2011BriefFiled Opening Brief.11-25337




10/21/2011MotionFiled Motion for Extension of Time to File Answering Brief.11-32543




10/24/2011Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  December 20, 2011.11-32648




12/20/2011MotionFiled Motion for Extension of Time - Second Request.11-39095




01/03/2012Order/ProceduralFiled Order Granting Motion. Respondent: Answering Brief due: February 20, 2012.12-00052




02/09/2012BriefFiled Respondent's Answering Brief.12-04454




03/23/2012MotionFiled Appellant's Motion For Extension of Time to File Reply Brief in This Appeal of Death Penalty Case.12-09375




03/27/2012Order/ProceduralFiled Order Granting Motion. Appellant: Reply Brief due: May 10, 2012.12-09579




05/09/2012MotionFiled Motion for Extension to File Reply Brief.12-14772




05/11/2012Order/ProceduralFiled Order Granting Motion. Appellant: Reply Brief due: May 25, 2012.12-15111




05/25/2012BriefFiled Appellant's Reply Brief.12-16539




05/25/2012AppendixFiled Appendix to Reply Brief.12-16540




05/25/2012Case Status UpdateBriefing Completed/To Screening.


10/28/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-32216




11/12/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Wednesday, February 5, 2013, at 10:00 a.m. in Las Vegas, for 60 minutes.13-33726




11/13/2013Notice/IncomingFiled Notice of Appearnce for Oral Argument (Howard Brooks will appear on behalf of appellant at Oral Argument scheduled for 10:00 am on  February 5, 2014 In Las Vegas).13-33940




12/31/2013Order/ProceduralFiled Statement Pursuant to NRS 177.267.13-39678




01/22/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-02138




02/05/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/26/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Pickering/Hardesty/Parraguirre/Douglas. Gibbons, C.J., with whom Saitta, J., agrees, concurring. 130 Nev. Adv. Opn. No. 49. EN BANC14-20934




07/14/2014Post-Judgment PetitionFiled Petition for Rehearing. (Respondent)Y14-22867




07/24/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Appellant: 15 days to file and serve an answer to the petition.14-24218




07/31/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing.Y14-25016